Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152723                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MICHAEL A. RAY and JACQUELINE M. RAY,                                                                     Joan L. Larsen,
  as Co-Conservators for KERSCH RAY, a Minor,                                                                         Justices
              Plaintiffs-Appellants,
  v                                                                 SC: 152723
                                                                    COA: 322766
                                                                    Washtenaw CC: 12-001337-NI
  ERIC SWAGER,
           Defendant-Appellee,
  and
  SCOTT ALLEN PLATT, HEATHER MARIE
  PLATT, and LIBERTY MUTUAL INSURANCE
  COMPANY,
             Defendants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 15, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether a reasonable jury could determine that the defendant’s conduct was
  “the proximate cause” of plaintiff Kersch Ray’s injuries where the defendant’s actions
  placed the plaintiff in the dangerous situation that resulted in the plaintiff’s injuries.
  MCL 691.1407(2)(c); Robinson v City of Detroit, 462 Mich. 439, 462 (2000); Beals v
  Michigan, 497 Mich. 363 (2015). The parties should not submit mere restatements of
  their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2016
           t0726
                                                                               Clerk